Citation Nr: 0603076	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for psychiatric disability and if so whether the 
reopened claim should be granted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from June 1981 to October 1981.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 1998, November 2002, and June 2004, the Board remanded 
the case for further action.  The case has since been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
in an unappealed rating decision of March 1992.  

2.  Evidence received since the March 1992 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for psychiatric disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the appellant's claim to reopen 
a previously denied claim of entitlement to service 
connection for psychiatric disability.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2005). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 


Analysis

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for psychiatric 
disability.   

By an unappealed decision in March 1992, the RO denied 
service connection for major depression on the basis that the 
evidence failed to demonstrate that the disorder was incurred 
or aggravated during the short period of active duty for 
training.  The evidence of record at that time included 
private medical record showing that the appellant was 
hospitalized on multiple occasions from October 1978 to May 
1991 for psychiatric and substance abuse problems.  However, 
the appellant's service medical records were silent for any 
complaint, finding, or diagnosis of a psychiatric disorder.  

The evidence received since the March 1992 rating decision 
includes testimony presented at a hearing before the Board in 
March 1998, additional post service treatment records, Social 
Security Administration Records, and the report of a January 
2002 VA compensation and pension examination.  Of particular 
note, in the report of the VA compensation and pension 
examination, the examiner opined that the appellant had a 
severe mental illness prior to entering active service and 
that the appellant's psychotic features, namely schizophrenia 
and schizoaffective disorders, were exacerbated by stress in 
the military.

This medical opinion is neither cumulative nor redundant of 
the evidence previously of record.  Similarly, it is so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim as it indicates that the 
appellant had a preexisting psychiatric disability that 
increased in severity, at least on a temporary basis, as a 
result of stress associated with his military service.  
Therefore, this evidence is new and material and reopening of 
the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
psychiatric disability is granted.




REMAND

In view of the Board's determination that new and material 
evidence has been presented, the appellant's reopened claim 
should be adjudicated on the merits by the originating agency 
before the claim is decided by the Board.

The Board also notes that the appellant's current whereabouts 
are unknown.  If the originating agency is able to locate the 
appellant, further development of the record is in order.  

In this regard, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] and 
the implementing regulations [codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004)] are applicable to the 
appellant's reopened claim.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the originating agency provided the appellant with a 
letter in July 2004 that addresses the VCAA, this letter does 
not satisfy the notification requirements of the VCAA and the 
implementing regulations as they pertain to the appellant's 
reopened claim.  While the appellant was informed of the 
evidence necessary to reopen a previously denied claim, the 
appellant was not notified of the evidence necessary to 
establish entitlement to service connection, the information 
needed from him with respect to a claim for service 
connection, or the evidence VA would obtain on his behalf.  
Also, the appellant was not requested to provide evidence in 
his possession that pertains to his claim.  On remand, the 
originating agency should ensure compliance with the VCAA as 
it pertains to his reopened claim for service connection for 
a psychiatric disability.  

While the appellant was afforded a VA examination in January 
2002, the report of this examination is inadequate for 
adjudication purposes.  While the examiner noted that the 
appellant's preexisting acquired psychiatric disorder was 
exacerbated by his ACDUTRA, he did not proffer an opinion as 
to whether the disability underwent a chronic increase in 
severity during or a result of his ACDUTRA.  Therefore, the 
appellant should be afforded a VA examination addressing the 
etiology of all currently present acquired psychiatric 
disorders.  

In addition to the foregoing, as noted in the 2002 and 2004 
Board Remands, the appellant testified at a hearing before a 
Member of the Board sitting at the RO in March 1998.  The 
appellant was subsequently informed in October 2002 that the 
Board no longer employed the Member of the Board who presided 
at his March 1998 hearing.  The appellant was informed that 
he had a right to another hearing before a Member of the 
Board, and he was asked if he desired another hearing.  The 
appellant responded in November 2002 by indicating that he 
desired to attend a video conference hearing before a Member 
of the Board.  Thereafter, the Board remanded the case to the 
RO so that the requested video conference hearing could be 
scheduled.  

The Board notes that the RO sent the appellant a November 
2003 letter asking him to acknowledge that he was waiving his 
right to a personal hearing by accepting a video conference 
hearing in lieu of a personal hearing.  A subsequent VA Form 
119, Report of Contact, dated in February 2004, indicates 
that efforts of RO personnel to contact the appellant about a 
video conference hearing were unsuccessful.  

Since the appellant had expressed his desire for another 
hearing before the Board and had not waived his right to a 
personal hearing before the Board, the Board again remanded 
the case in 2004 to schedule the appellant for a personal 
hearing before a member of the Board, sitting at the RO.  The 
claims folder does not show that the requested hearing has 
been scheduled or that the appellant has withdrawn his 
request for a hearing.  On remand, the appellant should be 
scheduled for a video conference hearing before a Member of 
the Board, if his whereabouts become known.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO or the AMC should attempt to 
obtain a current address for the veteran.  
If it is able to do so, it should 
undertake the development identified 
below.

2.  The RO or the AMC should send the 
appellant a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for VA to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his claimed psychiatric disability.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If 
the RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, the RO or the AMC should make 
arrangements for the appellant to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of all currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.  

The examiner should identify all 
currently present psychiatric disorders.  
For each acquired disorder identified, 
the examiner should proffer an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
originated or chronically increased in 
severity during or as a result of the 
appellant's period of ACDUTRA.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
or the AMC should issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  

7.  Also, if the benefit sought on appeal 
is not granted to the appellant's 
satisfaction and his whereabouts are 
known, he should be scheduled for a 
personal hearing at the RO, before a 
member of the Board, in accordance with 
the docket number of his appeal.     


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


